BROWN, District Judge.
At about 10 o’clock a. m. of September 21, 1886, as the Fulton ferryboat Fulton was entering her slip on the New York side, immediately below pier 22, the stem of the libel-ant’s passenger steamer Sylvan Del 1, which had come down the river and was endeavoring to make a landing at pier 23, struck the starboard side of the ferryboat a few feet ahead of the paddle box, *605;md very near the middle of the boat. The tide was slack high water. The ferryboat approached her slip in the usual manner, and at the time of collision, as is shown by the great weight of evidence, her bow was at least 80 feet inside of her slip, heading a little down river; and her side was about 80 feet from the southerly corner of pier 22. By the force of the collision, the stem of the Sylvan Bell was broken, and the planks carried away a little on her port side, but much more on her starboard sida Her stem cut through the plank sheer of the Fulton, some 15 inches into the cabin. This latter circumstance is of itself conclusive evidence that the Sylvan Dell at the time of collision was moving ahead, and with considerable force. The blow was about a right-angled one. The Sylvan Dell was endeavoring to swing her stern by a hawser around the end of pier 22, so as to back up into the slip between pier 22 and pier 23, and she was maneuvering for that purpose. The position of the ferryboat at the lime of the collision leaves no doubt that the stem of the Sylvan Dell was encroaching upon the entrance to the ferryboat’s slip. This was unnecessary, as there -was space enough for the Sylvan Dell to swing her stern and back into her slip -without impeding the entrance of the ferryboat. I find, therefore, that the collision was owing to the lack of proper attention on the part of the Sylvan Dell to the ferryboat, and to her entrance of her slip, and not to any drifting up by the ferryboat against the* stem of the Sylvan Dell. The position and course of the ferryboat were entirely proper in entering her slip, and her* pilot had no reason to suppose that the Sylvan Dell in her maneuvers would come down so far as to interfere with his entrance; and, when the Sylvan Dell started ahead, the Fulton was so far forward as to make avoidance of the collision by her impossible. The West Brooklyn, 45 Fed. 60. I must find the fault of the collision, therefore, to have been wholly with the Sylvan Dell; and the libel must, therefore, be dismissed, with costs.